Citation Nr: 0903683	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim as to basic eligibility for Department of 
Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States (U.S.) Armed Forces.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant's claim for basic eligibility for VA 
benefits was denied in an RO decision of August 1995.  The 
appellant did not perfect an appeal of the decision.

2.  The evidence submitted since the decision of August 1995 
pertinent to the claim for basic eligibility for VA benefits 
is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The August 1995 decision, which denied the claim for 
basic eligibility for VA benefits, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. 3.104, 3.156, 20.1103 
(2008).  

2.  The evidence received since the August 1995 decision, 
which denied the claim for basic eligibility for VA benefits, 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Following the adjudication of the application to reopen the 
claim for basic eligibility to VA benefits in May 2006, 
August 2006 and February 2007 letters advised appellant of 
the evidence necessary to substantiate a claim for basic 
eligibility for VA benefits, and advised of his respective 
duties.  The content of these notices also complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
claim was also readjudicated in the September 2006 statement 
of the case, and December 2007 and March 2008 supplemental 
statements of the case, at which time appellant was also 
provided with notice concerning the bases for assigning 
ratings and effective dates.  

Therefore, while the appellant was not provided with notice 
as to veteran status prior to the initial adjudication by the 
RO, since notice was provided by the August 2006 and February 
2007 letters, he has had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Indeed, he submitted an Affidavit of Philippine Army 
Personnel and more recent copies of a Philippine Army 
certification and enlistment record he had previously 
submitted following his receipt of the August 2006 VCAA 
notice letter, and a certification indicating that appellant 
was not deceased, following his receipt of the February 2007 
VCAA notice letter.  He was also afforded a personal hearing 
at the RO in September 2007.  Therefore, the Board finds that 
appellant has not been prejudiced by this timing defect.

Next, VA has a duty to assist the appellant in the 
development of the claim.  In this regard, a National 
Personnel Records Center (NPRC) certification has been 
obtained, additional statements and testimony has been 
received from the appellant, and records from the Philippine 
Army have been submitted.  The appellant has also not 
identified any additional records.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the appellant with the development of evidence is required, 
nor has the delayed notice of the VCAA resulted in any 
prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).


II.  New and Material Claim

The RO, in a decision dated in August 1995, denied the 
appellant's claim for basic eligibility for VA benefits on 
the basis that he did not have recognized service.  The 
appellant did not submit a notice of disagreement with this 
decision and accordingly, it became final when the appellant 
failed to perfect his appeal of that decision within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, his claim for basic eligibility for VA 
benefits may only be reopened if new and material evidence is 
submitted.  

At the time of the decision, the record included numerous 
pieces of evidence of the reported service in the 
Philippines, including copies of a Philippine Army 
certification and enlistment record, and a February 1995 NPRC 
certification indicating that the appellant did not have 
qualifying service.  

Added to the record since the RO's August 1995 decision are a 
transcript of a personal hearing the appellant was afforded 
at the RO in September 2007, an Affidavit of Philippine Army 
Personnel, more recent copies of the Philippine Army 
certification and enlistment record that were previously of 
record, and a certification that the appellant was not 
deceased.  

The RO's August 1995 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must examine all of 
the evidence submitted since the last final denial.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, this means that 
the Board must examine all the evidence submitted since the 
August 1995 RO decision.

Applicable regulation requires that new and material evidence 
is evidence which has not been previously submitted to agency 
decision makers which relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board has made a careful review of the record.  At the 
time of the prior denial, there was evidence of the 
appellant's service in the Philippine Army and evidence of a 
negative finding regarding qualifying service.  Since that 
determination, the appellant has submitted additional 
evidence of his service in the Philippine Army.  However, no 
evidence has been introduced that would question or merit a 
change of the NPRC negative finding of qualifying service.  
Accordingly, the additional evidence is not new and material.  
Instead, the evidence is cumulative of the already 
established fact that the appellant served in the Philippine 
Army but has no qualifying service.  The Court has held that 
evidence that corroborates a previously established fact is 
cumulative.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  In addition, since a service department determination 
as to an individual's service shall be binding on the VA, 
this evidence also does not raise a reasonable possibility of 
substantiating the claim.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Accordingly, the claim is not reopened.


ORDER

The application to reopen the claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


